Case: 17-40300      Document: 00514309398         Page: 1    Date Filed: 01/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-40300                                FILED
                                  Summary Calendar                       January 16, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RYAN PAUL TURCOTTE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-927-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Ryan Paul Turcotte appeals his 120-month sentence imposed in
connection with his conviction for conspiracy to transport undocumented
aliens. He argues that the district court erred in denying him a reduction for
acceptance of responsibility under U.S.S.G. § 3E1.1(a).               The district court
denied the reduction, finding that Turcotte falsely denied relevant conduct and
committed a crime after entering his guilty plea. On appeal, Turcotte does not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40300     Document: 00514309398     Page: 2   Date Filed: 01/16/2018


                                  No. 17-40300

challenge the court’s finding that he denied relevant conduct; his argument is
limited to challenging the court’s conclusion that he committed a crime post-
plea. Turcotte does not challenge the finding that he made the threats against
a federal officer. Instead, he argues that the threats he made against a federal
officer occurred prior to his guilty plea and that he had no means to carry out
the threats while incarcerated.
      We will affirm the denial of a reduction of acceptance of responsibility
unless it is “without foundation, a standard of review more deferential than
the clearly erroneous standard.” United States v. Juarez-Duarte, 513 F.3d 204,
211 (5th Cir. 2008) (internal quotation marks and citation omitted). Regarding
the timing of the threats, testimony established that Turcotte made statements
after he entered his guilty plea indicating his desire to kill an Assistant United
States Attorney. As to the assertion that Turcotte was unable to carry out his
threats, threatening a federal officer does not require that the offender be able
to immediately carry out the threat. See United States v. Stevenson, 126 F.3d
662, 664-65 (5th Cir. 1997) (“All the government had to show was that this
threat was intentionally communicated, not that the threat was credible or
could be immediately carried out.”). He has not shown that the district court
clearly erred in denying him a reduction for acceptance of responsibility. See
Juarez-Duarte, 513 F.3d at 211.
      The judgment of the district court is AFFIRMED.




                                        2